Title: From Alexander Hamilton to Adam Hoops, 16 March 1799
From: Hamilton, Alexander
To: Hoops, Adam



New York March 16. 1799
Sir

You will be pleased to cause the two companies, which have been put under marching orders, to proceed on Monday next to New Town in Bucks County Pennsylvania, where they will receive further orders either from the Secretary of War or from General Mc.Pherson. The Contractor is directed to provide a boat to convey them to Amboy—whence they will march to Brunswick and thence by the most convenient route to New Town. The Commanding Officer must from every Post Town advise the Secretary of War of his progress—as he must also do of his arrival at the place of destination. From Brunswick, he must inform him of his intended route to New Town. There he will be joined by Lieutenant Boote with a party of Infantry. Col Stevens will appoint a person to accompany the detachment in capacity of Quarter Master. A competent number of tents, if they are to be had, must be sent with the party. No avoidable delay must be permitted to occur.
It is believed though not known that there is a contractor for the supply of provisions in New Jersey. This may be ascertained at Brunswick and arrangements taken accordingly. If not, the person to be sent by Col Stevens will be authorized to supply the deficiency.
You will give instructions to the Commanding Officer in conformity with this letter.
With consideration & esteem   I am Sir   Your Obed ser
